In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3791 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DAVID A. RESNICK, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
             No. 2:11 CR 68 — James T. Moody, Judge. 
                     ____________________ 

               On Petition for Rehearing En Banc. 
                    ____________________ 

                     DECIDED JULY 28, 2016 
                     ____________________ 

   Before  WOOD,  Chief  Judge,  BAUER,  POSNER,  FLAUM, 
EASTERBROOK,  KANNE,  ROVNER,  WILLIAMS,  SYKES,  and 
HAMILTON, Circuit Judges. 
   WOOD,  Chief  Judge.  On  consideration  of  the  petition  for 
rehearing  with  suggestion  for  rehearing  en  banc  filed  by 
defendant‐appellant on June 7, 2016, a majority of the judges 
2                                                      No. 14‐3791 

on the original panel voted to deny rehearing and a majority 
of  the  judges  in  active  service  voted  to  deny  rehearing  en 
banc. Judge William J. Bauer voted to grant rehearing but did 
not take part in the vote to rehear en banc. Judges Richard A. 
Posner, Joel M. Flaum, and Michael S. Kanne voted to grant 
rehearing en banc. Judges Bauer, Posner, Flaum, and Kanne 
dissented from the denial of the rehearing and rehearing en 
banc and filed an opinion.  
     The petition is therefore DENIED. 
No. 14‐3791                                                                                              3 


    BAUER,  POSNER,  FLAUM,  and  KANNE,  Circuit  Judges,  dissenting 
from the denial of rehearing en banc. The majority opinion makes 
two damaging admissions. The first is its statement that “our de‐
cisions have, in practice, pointed in only one  direction: affirming 
the exclusion of polygraph evidence. There is no scientific consen‐
sus  that  polygraph  testing  is  reliable,  and  there  is  a  significant 
possibility  of  unfair  prejudice  if  it  is  introduced  into  evidence  at 
trial” (emphasis in original). The second is  its statement, quoting 
Garmon  v.  Lumpkin  County,  878  F.2d  1406,  1410  (11th  Cir.  1989), 
that  “because  a  criminal  defendant’s  constitutionally  protected 
silence may not  be used against  her, the natural  corollary  to that 
rule  is  that  generally  a  defendant’s  refusal  to  submit  to  a  poly‐
graph examination cannot be used as incriminating evidence.” In 
other words, “it is improper for a witness to testify whether or not 
a criminal defendant refused to submit to a polygraph test.” Unit‐
ed States v. St. Clair, 855 F.2d 518, 523 (8th Cir. 1988). 
    Because polygraph (i.e., lie‐detector) evidence is unreliable, its 
introduction  in  a  trial  creates  a  significant  possibility  of  unfair 
prejudice, and a defendant therefore has a constitutional right not 
to have  his  refusal to submit to a polygraph be used  in evidence 
against him as an admission of guilt. The government is “prohib‐
it[ed]  … from ‘treat[ing] a defendant’s exercise of his right to re‐
main silent at trial as substantive evidence of guilt.’” United States 
v.  Ochoa‐Zarate,  540  F.3d  613,  617  (7th  Cir.  2008),  quoting  United 
States v. Robinson, 485 U.S. 25, 34 (1988). Therefore if a defendant 
refuses  to  testify,  or  invokes  his  Miranda  rights,  the  prosecutor 
cannot comment to the jury on his refusal to take a polygraph test. 
    Most  people,  moreover,  would  be  made  nervous  at  the 
thought of having to take a lie‐detector test, and this doubtless de‐
ters many law‐abiding people from agreeing to take the test. For 
we  now  know  that  being  nervous  cannot  be  treated  as  a  confes‐
sion of guilt—that there are nervous truth‐tellers as well as nerv‐
ous liars, and confident liars as well as nervous liars. See Jeremy 




 
4                                                                                              No. 14‐3791 


A. Blumenthal, “A Wipe of the Hands, a Lick of the Lips: The Va‐
lidity of Demeanor Evidence in Assessing Witness Credibility,” 72 
Nebraska  L.  Rev.  1157  (1993).  These  problems  affect  the  reliability 
of  polygraph  evidence.  See  Renée  McDonald  Hutchins,  “You 
Can’t Handle the Truth! Trial Juries and Credibility,” 44 Seton Hall 
L. Rev. 505, 524–32, 529 n. 100 (2014). 
    The  principles  that  we’ve  enunciated,  which  are  endorsed  by 
the  majority,  require  that  the  judgment  be  vacated  and  the  case 
remanded for a new trial. Against this all the majority can marshal 
is the doctrine of “plain error,” an exacting standard designed to 
enforce finality in litigation and encourage counsel to raise objec‐
tions in the district court instead of waiting for a possible appeal. 
Although  there  is  a  valid  interest  in  the  finality  of  litigation, 
served  by  the  plain‐error  standard,  it  is  outweighed  by  the  con‐
cerns presented by this case. There is too much at stake, not only 
for  the  defendant  but  for  the  criminal‐trial  process  in  general. 
What can be a simpler or more effective prosecutorial tactic than 
simply  to  ask  the  defendant  whether  he’ll  agree  to  take  a  poly‐
graph  test,  and  if  he  refuses,  as  he  is  likely  to  do  whether  under 
his  own  steam  or  by advice  of  counsel,  parade  his  refusal  before 
the  jury,  arguing  that  it  amounts  to  a  confession  of  guilt—and  if 
he appeals cite the decision in the present case. 
     We  need  not  go  so  far  as  to  advocate  a  ban  on  all  polygraph 
evidence in criminal trials; the fact that it is unreliable doesn’t dis‐
tinguish  it  from  a  lot  of  other  sometimes  unreliable  evidence—
eyewitness  evidence  for  example—that  is  frequently  admitted  at 
trial. We contend only that if a suspect refuses to take a polygraph 
examination,  the  government  shouldn’t  be  allowed  to  introduce 
the  refusal  as  substantive  evidence  or  to  comment  on  the  refusal 
to  the  jury.  Adopting  the  narrower  rule  that  we  are  suggesting 
would  align  us  with  the  prevailing  judicial  recognition  of  an  ex‐
pansive right against self‐incrimination, see, e.g., Griffin v. Califor‐
nia,  380  U.S.  609  (1965);  Miranda  v.  Arizona,  384  U.S.  436  (1966), 




 
No. 14‐3791                                                                                              5 


coupled  with  the  concern,  not  limited  to  us,  that  polygraphs  are 
unreliable trial evidence. See, e.g., United States v. Scheffer, 523 U.S. 
303,  309–10  (1998);  United  States  v.  Lea,  249  F.3d  632,  638–39  (7th 
Cir. 2001). 
    The government argues that because of the “overwhelming ev‐
idence  of  guilt”  in  this  case  the  defendant  can’t  prove  that  the 
prosecution’s  submitting  and  commenting  on  his  refusal  to  sub‐
mit to a polygraph test affected the verdict. The implication, seem‐
ingly adopted by the panel majority, is that if the government pre‐
sents  enough  evidence  of  guilt  it  can  then  for  good  measure  top 
off that evidence with evidence that violates a constitutional right, 
ignores evidentiary rules, and tempts the jury to abdicate its role 
as factfinder. There is no evidentiary demarcation line that when 
traversed  with  enough  damning  evidence  of  guilt  permits  the 
government and the court to deny a criminal defendant the right 
to a fair jury trial.  
    That  the  polygraph  is  at  the  center  of  this  controversy  is  im‐
portant.  A  polygraph  is  an  instrument  designed  to  determine 
whether the person examined is telling the truth. But polygraphs 
are  not  reliable  truth‐telling  tools,  and  determining  credibility  is 
the  jury’s  duty.  The  introduction  of  and  comment  on  evidence 
that a suspect refused to take a polygraph test signals to the jury 
that polygraph evidence is reliable, though it is  not, and that the 
suspect’s  refusal  to  talk  evidences  consciousness  of  guilt  when 
courts  have  consistently  held  that  this  is  an  impermissible  infer‐
ence. It could also signal to the jurors that their own instincts do 
not  matter  when  determining  credibility—that  the  results  of  a 
polygraph  test  (or  the  refusal  of  the  defendant  or  a  witness  to 
have taken the test) supersede their common sense—and so they 
might  as  well  ignore  their  duty  as  factfinders.  In  United  States  v. 
Scheffer,  supra,  523  U.S.  at  313,  a  plurality  of  Justices  agreed  that 
“by  its  very  nature,  polygraph  evidence  may  diminish  the  jury’s 
role  in  making  credibility  determinations.”  The  potential  for  this 




 
6                                                                                              No. 14‐3791 


effect  contradicts  the  government’s  assertion  that  the  defendant 
cannot  show  that  the  government’s  tactics  affected  the  jury.  Ra‐
ther those tactics infected the trial and rendered it unfair, no mat‐
ter how “overwhelming” the evidence against the defendant. 
   Such tactics should not be tolerated. Reversal would send the 
right  signal;  this  affirmance  sends  the  wrong  one.  Resnick  de‐
serves a new trial.